Citation Nr: 0609977	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for bilateral pes planus with hallux valgus and 
bunions.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinea pedis.  

3.  Whether new and material evidence has been received to 
reopen the claim for post-traumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to 
reopen the claim for degenerative disc disease of the 
cervical spine.  

5.  Entitlement to service connection for a back condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

The Board observes that the last final denial of service 
connection for PTSD was in September 1994.  A May 2002 rating 
decision found that new and material evidence had been 
received that was sufficient to reopen the claim, but denied 
service connection for PTSD.  The Board will make an 
independent judgement of this fact.

The Board observes that the veteran's March 2003 substantive 
appeal included a request for a Travel Board hearing.  
However, the veteran failed to report for the hearing 
scheduled in May 2005.  Therefore, the hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2005). 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The evidence does not show that the veteran has marked 
pronation, with extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

3.  The RO denied the veteran's claim for service connection 
for tinea pedis in May 1986.  The veteran filed a Notice of 
Disagreement and received a SOC in June 1986.  He did not 
file a substantive appeal.  

4.  Some of evidence received since the May 1986 rating 
decision that pertains to the veteran's claim for tinea pedis 
is new and material.  

5.  There is competent evidence showing that the veteran has 
a current disability from tinea pedis that is secondary to 
his service connected pes planus with hallux valgus and 
bunions.  

6.  The RO denied the veteran's claim for service connection 
for PTSD in September 1994.  The veteran filed a Notice of 
Disagreement and received a SOC in January 1996.  He did not 
file a substantive appeal.  

7.  Evidence received since the September 1994 rating 
decision that pertains to the veteran's claim for PTSD is new 
and material.  

8.  The veteran's PTSD was not caused by his active military 
service from March 1969 to November 1970.

9.  The RO denied the veteran's claim for service connection 
for degenerative disc disease of the cervical spine in May 
1986.  The veteran filed a Notice of Disagreement and 
received a SOC in January 1996.  He did not file a 
substantive appeal.  

10.  Evidence received since the May 1986 rating decision 
that pertains to the veteran's claim for degenerative disc 
disease of the cervical spine is cumulative of evidence 
previously of record, does not bear directly and 
substantially on the matter for consideration, and is not so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.  

11.  The veteran's back condition was not caused by his 
active service from March 1969 to November 1970.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
bilateral pes planus with hallux valgus and bunions have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, .4.21, 4.71a, Diagnostic Code (DC) 5276 (2005).

2.  The May 1986 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

3.  The September 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

4.  New and material evidence to reopen the claim of service 
connection for tinea pedis has been submitted and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

5.  Service connection for tinea pedis is granted on a 
secondary basis.  38 U.S.C.A. §§ 1110, 5107 (2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).  

6.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

7.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.304(f) (2005). 

8.  No new and material evidence has been received since the 
May 1986 rating decision to reopen a claim for service 
connection for degenerative disc disease of the cervical 
spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  
 
9.  Service connection for a back condition is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service connected pes planus (flatfoot) with hallux 
valgus and bunions, currently evaluated as 30 percent 
disabling.  He is currently assigned a 30 percent rating 
under Diagnostic Code (DC) 5276, flatfoot, acquired.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under DC 5276, a 30 percent rating is warranted for severe 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 50 percent rating requires 
pronounced bilateral flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276.  

The Board notes that there is no evidence that the veteran's 
hallux valgus is equivalent to amputation of the great toe to 
warrant a compensable evaluation under DC 5280, hallux 
valgus.  The veteran does not have a hammer toe deformity of 
all his toes to warrant a compensable evaluation under DC 
5282, hammer toe.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  

A June 2003 VA examination states that the veteran had no 
plantar calluses and that his feet were free of 
hyperkeratotic lesions and warts.  Some of his toenails were 
thickened and discolored.  The examiner reported that the 
veteran did not appear to be in pain due to his shoes or the 
doctor's physical examination of his feet.  The veteran's 
gait was within normal limits and stable.  His arches were 
low bilaterally with no heel valgus.  His range of motion 
from ankles to toes was within normal limits, unrestricted, 
and nontender.  The veteran had bilateral bunions with hallux 
valgus.  There were bilateral hammer toe changes in some of 
his toes, but there were no corns or other skin changes.  An 
x-ray showed that the veteran had bunions on both feet, with 
some sesamoid shift.  His lesser toes were narrowed or had 
lost their inner phalangeal spaces.  There was contracture 
bilaterally.  The talonavicular changes were consistent with 
pronation and flatfoot.  

A March 2003 letter from Dr. L. C. shows that the veteran had 
bilateral flatfoot with clawing of the lesser toes and slight 
clawing of the great toes.  He had reedy, thick nails on some 
of his lesser toes, bilaterally.  Dr. L. C. stated that the 
veteran's hallux valgus and bunions were the result of his 
flatfoot disability.  

An August 2002 VA treatment report stated that the veteran 
had some tenderness over the plantar fascia of both feet and 
excoriations over the dorsum of the feet.  

A January 2001 VA examination noted the skin of his feet to 
be normal and without calluses.  His strength and range of 
motion were normal.  His gait was normal and without abnormal 
pronation.  The examiner noted that the veteran could move 
his feet and walk without pain, but that his feet were often 
sore from standing all day at work.  X-rays noted bilateral 
bunions and hammer toes with low calcaneal pitch angle.  The 
x-rays showed minimal pronation without degenerative joint 
disease.  

The medical examinations and facts cited above do not show 
marked pronation, tenderness, marked inward displacement, and 
severe spasm of the tendo achillis upon manipulation.  In 
fact, the examiner specifically denied tenderness.  As a 
result, the medical records discussed above provide very 
negative evidence against this claim.  The Board also finds 
that the medical reports are entitled to great probative 
weight.  The Board finds that the veteran's bilateral pes 
planus with hallux valgus and bunions does not meet the 
criteria for a 50 percent evaluation under DC 5276.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  In fact, there is no evidence of 
hospitalization for his flatfoot condition.  

Records from the Department of Labor show that his disability 
claims were granted for bilateral tinea pedis and aggravation 
of plantar fasciitis, but do not specify how much work, if 
any, he missed due to his foot disabilities.  Records from 
the U.S. Postal Service (USPS) show what types of leave the 
veteran took from work in 2002, but do not specify the 
reasons for his leave.  The veteran was placed on emergency 
off duty status while working for the USPS, but it was due to 
his mental condition rather than his flatfoot condition.  

In any event, the Board notes that any impairment in the 
veteran's ability to work is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and material evidence 

In May 1986, the RO denied the veteran's claims for service 
connection for degenerative disc disease of the cervical 
spine and tinea pedis.  The veteran filed an NOD for the 
tinea pedis denial and received a SOC.  He did not perfect 
his appeal.  Therefore, the RO's decision of May 1986 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) 
(2005); 38 C.F.R. § 20.200, 20.302, 20.1103 (2005).  

In September 1994, the RO denied the veteran's claim to 
reopen his PTSD service connection claim.  The veteran filed 
an NOD and received a SOC.  He did not perfect his appeal.  
Therefore, the RO's decision of September 1994 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2005); 
38 C.F.R. § 20.200, 20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.165(a) (2005) (amended definition of "new 
and material evidence" effective for claims filed on or 
after August 29, 2001).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the May 1986 denial of service 
connection for tinea pedis consists of treatment records from 
a VA Medical Center (VAMC) and a March 2003 letter from Dr. 
L. C., a private physician.  The VAMC records indicate that 
the veteran was treated for tinea pedis in 1997, 1999 and 
2000.  The records provide no evidence linking the veteran's 
tinea pedis to his period of military service.  

However, the March 2003 letter from Dr. L. C. states that the 
veteran's flatfoot condition was a contributing cause of the 
veteran's tinea pedis because his toes were compressed 
against each other in a manner that did not allow them to dry 
properly.  This evidence is "new" because it has not been 
previously received by VA.  

The VAMC records are not material because they do not bear 
directly and substantially upon the specific matter under 
consideration, nor are they by themselves or in connection 
with evidence previously of record, so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  Specifically, none 
of the evidence received indicates that the veteran's 
bilateral foot disability was incurred during, or aggravated 
by, his military service.  However, the letter from Dr. L. C. 
is "material" because it states that the veteran's already 
service-connected flatfoot condition caused his tinea pedis.  
Accordingly, the claim must be reopened.  

In light of the determination below, the Board finds no 
prejudice to the veteran in adjudicating this claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

A disability that is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2005).  The March 2003 
letter from Dr. L. C. indicates that the veteran's flatfoot 
condition caused the veteran's tinea pedis because his toes 
were compressed and could not dry properly.  The Board finds 
this letter to be credible and entitled to great probative 
weight.  Based upon this evidence, the Board finds that the 
preponderance of the evidence supports the conclusion that 
the veteran suffers from tinea pedis associated with his 
service connected flatfoot disability.  The benefit of the 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107.  Service connection for tinea pedis is granted on a 
secondary basis.  38 C.F.R. § 3.310(a).  

The Board notes that the RO found new and material evidence 
had been submitted to reopen the veteran's claim for PTSD.  
The RO then proceeded to deny the claim on the merits.  
Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The veteran has submitted medical evidence pertaining to his 
claim for PTSD since the September 1994 final denial.  The 
May 2002 rating decision found that the evidence was new and 
material and sufficient to reopen the claim.  The Board 
accepts the RO's conclusion that the evidence submitted since 
the September 1994 final denial is new and material.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

At a December 2002 VA PTSD exam, the veteran was diagnosed 
with PTSD, but the examiner stated that it was difficult to 
establish a nexus between the stressors and the veteran's 
PTSD symptoms.  In January and February 1989, the veteran was 
hospitalized in a private facility for mental problems and 
was diagnosed with PTSD.  The veteran was also diagnosed with 
PTSD by a VA examiner in October 1988. 

A June 1999 VA mental health clinic note states that the 
veteran did not meet the criteria for PTSD because he did not 
describe any particular episode during which he or others 
were in immediate danger of death or injury, or experienced 
intense fear, helplessness or horror.  He was diagnosed with 
major depressive disorder.  

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

While PTSD has been indicated by some health care providers, 
the Board is required to find a valid service stressor that 
associates PTSD with the veteran's service many years ago.  
If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In his October 2001 PTSD questionnaire, the veteran lists in-
service stressors as being attacked by the enemy and 
receiving small arms fire, cleaning up dead bodies of enemy 
soldiers, receiving artillery fire while driving a vehicle, 
hitting a pregnant woman with a vehicle and killing her, and 
being attacked by Vietnamese civilians, and sustaining mortar 
attacks.  

The veteran's descriptions of his stressors in the PTSD 
questionnaire are very similar to those listed in a January 
1989 letter from the veteran.  VA requested that the 
Department of the Army Joint Services Environmental Support 
Group verify the veteran's stressors.  In September 1989, the 
Army responded that their PTSD Division could not verify the 
stressors because they were not specific enough.  They added 
that the veteran was not on any list of soldiers wounded in 
Vietnam.  

The veteran's service record indicates that he served in the 
Republic of Vietnam during the Vietnam War.  He received the 
Vietnam Campaign Medal, the Vietnam Service Medal, the 
National Defense Service Medal, and an Army Commendation 
Medal.  His service personnel records (SPRs) indicate that he 
was a rifleman for the first month he was in Vietnam, then he 
served as a light vehicle driver, a powerman, and a 
clerk/typist.  However, there is nothing of record evidencing 
combat.  SPRs indicate that his unit participated in the 12th 
Vietnam Campaign in August 1970.  However, at that time, the 
veteran was a clerk/typist.  The SPRs do not confirm that the 
veteran personally engaged in combat with the enemy or 
confirm any stressor in service.  

Overall, the SPRs and report from the Department of the Army 
Joint Services Environmental Support Group not only do not 
provide stressor verification, but are found to provide 
evidence against a finding that the veteran has PTSD related 
to his service as they fail to indicate a stressor in 
service. 

As stated by the Court, corroboration of every detail of a 
claimed stressor, including the appellant's personal 
participation, is not required; rather, a veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In this case, 
however, the veteran has not provided independent evidence of 
the stressful events in service.  As discussed above, the 
veteran's non combat-related stressors could not be verified 
by the service department and there is no other evidence of 
record that could verify them.

Simply stated, the Board finds no confirmed stressor and no 
way the VA could verify the alleged stressors in service.  
Therefore, the Board finds that the stressors are 
unverifiable, and as such, VA is prohibited from accepting a 
diagnosis of PTSD based upon the veteran's service.

The veteran has himself suggested he has PTSD as a result of 
in-service stressor events; however, as a layperson, his 
statements regarding medical etiology, causation, and 
diagnosis are not competent evidence.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge")

Although PTSD has been diagnosed, such diagnoses were based 
on stressor events he described that are not confirmed.  No 
additional medical evidence is needed.  To establish 
entitlement to service connection for PTSD, the veteran must 
present both medical evidence diagnosing the condition and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R.  § 3.304(f) (emphasis added).  
Without credible supporting evidence of an inservice 
stressor, even unequivocal medical evidence that a claimant 
has all of the symptoms needed to establish that he has PTSD 
would be insufficient to establish service connection for 
PTSD.  An additional medical record indicating PTSD, even if 
it existed, would provide no basis to award the veteran 
service connection for PTSD.

The Board finds that the preponderance of the evidence is 
against granting service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  

Evidence received since the May 1986 denial of service 
connection for degenerative disc disease of the cervical 
spine consists of private records for January and February 
1989, VAMC treatment records, and a certification of health 
care provider for family medical leave in April 1998, June 
1999, September 2000, September 2001, and October 2001.

This evidence is new, in that is has not been submitted to VA 
before.  However, it does not pertain to the veteran's 
degenerative disc disease of the cervical spine.  Thus it is 
not material to the claim.  The claim is not reopened.  

Entitlement to service connection for a back condition

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Medical evidence of record shows that the veteran suffers 
from a back condition.  However, VA medical records from 
February 1999 indicate that the veteran attributed his back 
condition to slipping on ice in September 1998.  The veteran 
left active service in November 1970.  The veteran's service 
medical records (SMRs) are negative for any diagnoses a back 
condition; but he reported having back pain in September 
1969.  The only other references to a back condition are that 
he was seen by VA in June 1982 and April 1999 for back pain.  
But the reports did not specify the origin of the back pain.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Because the evidence of record indicates that the veteran 
injured his back by slipping on ice years after leaving 
service and both service and post-service medical records 
indicate a chronic back disorder began after service 
(providing evidence against this claim), the Board finds that 
the preponderance of the evidence is against granting service 
connection for a back condition.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2001, October 2002, and February 2005, as 
well as information provided in the January 2003 SOC, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the January 2003 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the November 2001 and May 2002 adverse 
determinations on appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The August 2001 and October 2002 VCAA 
letters do not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the February 2005 VCAA letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2001 and October 2002 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the veteran's service connection claims, 
during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The RO will be 
responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award of service connection. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's back condition.  However, the 
Board finds that the evidence, discussed above, which 
indicates that there is no competent medical evidence showing 
or indicating a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.


ORDER

A disability rating greater than 30 percent for bilateral pes 
planus with hallux valgus and bunions is denied.  

The claim of entitlement to service connection for tinea 
pedis is reopened, and is granted as secondary to a service-
connected disability.  

The claim of entitlement to service connection for PTSD is 
reopened, but entitlement to that benefit is not warranted.  
The appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for degenerative disc disease of the 
cervical spine is not reopened.  The appeal is denied.  

Service connection for a back condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


